Case: 08-60394     Document: 00511051642          Page: 1    Date Filed: 03/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 15, 2010

                                       No. 08-60394                    Charles R. Fulbruge III
                                                                               Clerk

JOSE VLADIMIR ORELLANA-MONSON; ANDRES EDUARDO
ORELLANA-MONSON,

                                                   Petitioners,
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent.




                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200-027-848


Before SMITH, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Salvadoran brothers Juan and Andres Orellana-Monson (the Orellanas)
seek asylum and withholding of removal, alleging that they have a well-founded
fear of persecution on account of their membership in particular social groups.
The immigration judge (IJ) denied the Orellanas’ application, and the Board of
Immigration Appeals (BIA) affirmed. For the following reasons, we vacate the
BIA’s order and remand to the BIA.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-60394        Document: 00511051642      Page: 2   Date Filed: 03/15/2010

                                         No. 08-60394

                                              I
      The Orellanas lived with their maternal grandmother, her husband, and
several other relatives in Zacatecoluca, El Salvador, until they fled to the United
States. Mara 18, a gang in El Salvador, operates in the Orellanas’ neighborhood.
One of the local leaders of the gang approached Jose and asked him to join Mara
18. After Jose refused, the gang leader threatened to kill him and his family
unless he joined the gang. The gang member subsequently returned to Jose’s
house and forced him to participate in the robbery of a jewelry store. About
three weeks later, the Orellanas’ grandmother arranged for Jose and Andres to
flee to the United States. They were apprehended by border patrol agents
shortly after crossing the border.
      The Department of Homeland Security charged Jose and Andres as
removable as aliens present in the United States without being admitted or
paroled.1 The Orellanas admitted the allegations, conceded removability, and
applied for asylum and withholding of removal. Jose and Andres maintained
that they were refugees eligible for asylum because, if they return to El
Salvador, they will be persecuted on account of their membership in particular
social groups.2 Specifically, Jose contends that he is a member of a social group
consisting of Salvadoran males between the ages of eight and fifteen who have
been recruited by Mara 18 but have refused to join due to a principled opposition
to the gang way of life.          Andres alleges that he belongs to a social group
consisting of family members of Jose. Jose also asserted that he feared future
persecution based on his anti-gang, anti-crime political opinion, and Andres
maintained that Mara 18 likely would impute Jose’s political opinion to him;




      1
          See 8 U.S.C. § 1182(a)(6)(A)(i).
      2
          See id. § 1101(a)(42)(A).

                                              2
   Case: 08-60394        Document: 00511051642         Page: 3   Date Filed: 03/15/2010

                                        No. 08-60394

however, on appeal the Orellanas have withdrawn their contentions regarding
political opinion.
       The BIA affirmed the IJ’s denial of the Orellanas’ application for asylum
and withholding of removal, finding “no error in the Immigration Judge’s
conclusion that [Jose and Andres] failed to establish past persecution or a well-
founded fear of future persecution on account of one of the five grounds
enumerated in [the Immigration and Nationality Act (INA)].” The BIA found
“[t]he record . . . devoid of any evidence from which [it could] infer that the Mara
18 gang member was motivated to harm [Jose] on account of a protected
ground.” The BIA also concluded that the threats against Jose and his family
and Jose’s forced participation in illegal activity were “acts by criminals” and
“not persecution ‘on account of’ one of the protected grounds required in order to
establish a claim for asylum or withholding of removal.” This petition for review
followed.
                                               II
       We review only the BIA’s decision, “unless the IJ’s decision has some
impact on the BIA’s decision.” 3 While “[t]he BIA does not have to ‘write an
exegesis on every contention,’” it must “‘consider the issues raised, and announce
its decision in terms sufficient to enable a reviewing court to perceive that it has
heard and thought and not merely reacted.’” 4
       We cannot adequately discern the theory upon which the BIA denied the
Orellanas’ claims for asylum and withholding of removal. To be eligible for
withholding of removal, an applicant must “establish that race, religion,
nationality, membership in a particular social group, or political opinion was or



       3
           Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
       4
        Roy v. Ashcroft, 389 F.3d 132, 139 (5th Cir. 2004) (quoting Efe v. Ashcroft, 293 F.3d
899, 908 (5th Cir. 2002)).

                                               3
   Case: 08-60394        Document: 00511051642         Page: 4     Date Filed: 03/15/2010

                                        No. 08-60394

will be at least one central reason for persecuting the applicant.” 5 It is unclear
from the BIA’s decision whether it concluded (1) that the Orellanas have not
established a protected ground—that they are members of particular social
groups; (2) that even if the Orellanas’ alleged social groups are cognizable under
the INA, there is not sufficient evidence that they fear persecution because of
their membership in those social groups; or (3) both. We therefore lack sufficient
basis for a proper review of the Orellanas’ claims.
                                       *       *       *
      Accordingly, we VACATE the BIA’s order and REMAND the case to the
BIA for further explanation of the basis for its decision.




      5
          8 U.S.C. § 1158(b)(1)(B)(i); Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009).

                                               4